In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-197 CR

____________________


ANTHONY LEON SUMMERS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 80532




MEMORANDUM OPINION
	On December 19, 2002, we abated the appeal to the trial court.  We received the
supplemental clerk's record on January 16, 2003.  The appeal is hereby reinstated.
	We have before the Court a motion from the appellant, Anthony Leon Summers,
to withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by
appellant personally and by his attorney of record, Bruce N. Smith.  No opinion has issued
in this appeal.

	The motion is GRANTED and the appeal is therefore DISMISSED.
								PER CURIAM

Opinion Delivered January 30, 2003
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.